

 S404 ENR: Green Mountain Lookout Heritage Protection Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 404IN THE SENATE OF THE UNITED STATESAN ACTTo preserve the Green Mountain Lookout in the Glacier
		  Peak Wilderness of the Mount Baker-Snoqualmie National Forest.1.Short titleThis Act may be cited as the Green
			 Mountain Lookout Heritage Protection Act.2.Clarification of
			 legal authority of Green Mountain Lookout(a)Legal authority
			 of LookoutSection 4(b) of
			 the Washington State Wilderness Act of 1984 (Public Law 98–339; 98 Stat.
			 300;
			 16 U.S.C. 1131 note) is amended by striking the period at the end and
			 inserting
			 the following: , and except that with respect to the lands described in
			 section 3(5), the designation of such lands as a wilderness area shall not
			 preclude the operation and maintenance of Green Mountain
			 Lookout.(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Washington State Wilderness Act of
			 1984.3.Preservation of
			 Green Mountain Lookout locationThe Secretary of Agriculture, acting through
			 the Chief of the Forest Service, may not move Green Mountain Lookout from
			 its
			 current location on Green Mountain in the Mount Baker-Snoqualmie National
			 Forest unless the Secretary determines that moving Green Mountain Lookout
			 is
			 necessary to preserve the Lookout or to ensure the safety of individuals
			 on or
			 around Green Mountain. If the Secretary makes such a determination, the
			 Secretary shall move the Green Mountain Lookout to a location outside of
			 the
			 lands described in section 3(5) of the Washington State Wilderness Act of
			 1984
			 and designated as a wilderness area in section 4(b) of such Act.4.Alaska native veteran allotment(a)DefinitionsIn this section:(1)ApplicationThe term application means the Alaska Native Veteran Allotment application numbered AA–084021–B.(2)Federal landThe term Federal land means the 80  acres of Federal land that is—(A)described in the application;  and(B)depicted as Lot 2 in U.S. Survey No. 13957, Alaska, that was officially filed on October 9, 2009.(3)SecretaryThe term Secretary means the Secretary of the Interior.(b) Issuance of patentNotwithstanding section 41 of the Alaska Native Claims Settlement
		Act (43 U.S.C. 1629g) and subject to subsection (c), the Secretary shall—(1)approve  the application; and(2)issue a patent for the Federal land to the person that submitted the application.(c)Terms and Conditions(1)In generalThe patent issued under subsection (b) shall—(A)only be for the surface rights to the Federal land; and(B)be subject to the terms and conditions of any certificate issued under section 41 of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1629g), including terms and
			 conditions providing that—(i)the patent is subject to valid existing rights, including any right of the United States to income
			 derived, directly or indirectly, from a lease, license, permit,
			 right-of-way, or easement on the Federal land; and(ii)the United States shall reserve an interest in deposits of oil, gas, and coal on the Federal land,
			 including the right to explore, mine, and remove the minerals on portions
			 of the Federal land that the Secretary determines to be prospectively
			 valuable for development.(2)Additional terms and conditionsThe Secretary may require any additional terms and conditions for the issuance of the patent under
			 subsection (a) that the Secretary determines to be appropriate to protect
			 the interests of the United States.Speaker of the House of RepresentativesVice President of the United States and President of the Senate